DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JARVIS JACKSON,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-2977

                               [April 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni Bryson, Judge; L.T. Case No. 502009CF001912A.

   Antony P. Ryan, Regional Counsel, and Kai Li Aloe Fouts, Special
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.